1    HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
2    MEGAN HOPKINS, CA Bar #294141
     Assistant Federal Defender
3    Office of the Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant
6    ALECIA TRAPPS
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                               Case No. 1:18-cr-00076-NONE
12
                            Plaintiff,                           STIPULATION TO CONTINUE
13                                                               SENTENCING HEARING; [PROPOSED]
                                                                 ORDER
14         vs.
                                                                 Date: April 17, 2020
15                                                               Time: 8:30 a.m.
                                                                 Judge: Honorable Dale A. Drozd
16       ALECIA TRAPPS et al,
17                          Defendant.
18
                 IT IS HEREBY STIPULATED by and between the parties through their respective
19
     counsel, Assistant United States Attorney, Melanie Alsworth, counsel for the plaintiff, and
20
     Assistant Federal Defender, Megan T. Hopkins, counsel for defendant, Alecia Trapps, that the
21
     sentencing hearing currently set for March 30, 2020 be continued to April 17, 2020, at 8:30 a.m.,
22
     before the Honorable Dale A. Drozd.
23
                 Defense counsel requests this continuance due to international travel that defense counsel
24
     has scheduled for investigation in another case, which needs to take place during the eight days
25
     prior to the March 30, 2020 sentencing date1. The brief continuance, which counsel for plaintiff
26
27
28   1
      Defense counsel is required to obtain approval from the state department for international travel, and has been
     advised that the trip must take place on or after March 20, 2020. The investigation is somewhat urgent, and so
     defense counsel has scheduled the travel for the soonest available dates: March 20-28, 2020.
1    joins in requesting, will permit the parties sufficient time to meet all filing deadlines and
2    adequately prepare for sentencing in this matter.
3                                                                         Respectfully submitted,
4                                                                         McGREGOR W. SCOTT
                                                                          United States Attorney
5
6    Dated: February 25, 2020                                       By:   /s/ Melanie Alsworth
                                                                          MELANIE ALSWORTH
7                                                                         LAUREL MONTOYA
8                                                                         Assistant United States Attorneys
                                                                          Attorneys for Plaintiff
9
10                                                                        HEATHER E. WILLIAMS
                                                                          Federal Defender
11
12   Dated: February 25, 2020                                       By:   /s/ Megan Hopkins
                                                                          MEGAN HOPKINS
13                                                                        Assistant Federal Defender
                                                                          Attorney for Defendant
14                                                                        ALECIA TRAPPS
15
16
                                                            ORDER
17
              The Court hereby grants the parties’ request to continue the sentencing hearing as to this
18
     defendant and set the matter for sentencing on April 17, 2020 at 8:30 a.m. The presentence
19
     schedule shall be adjusted accordingly based on the new hearing date.
20
21   IT IS SO ORDERED.
22
         Dated:         February 26, 2020
23                                                                UNITED STATES DISTRICT JUDGE

24
25
26
27
28


      Trapps - Stipulation to Continue Sentencing Hearing     2
